            Case 1:20-cv-03764-TSC Document 7 Filed 12/23/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


HUMAN RIGHTS FIRST,

               Plaintiff,

               v.                                             Case No.: 1:20-cv-03764-TSC

CHAD F. WOLF, et al.,

               Defendants.


    Stipulation and Joint Motion to Extend Time for Briefing on Plaintiff’s Motion for
                                 Preliminary Injunction

       The parties jointly stipulate and move the Court to set the deadline for the Defendants’

Opposition to Plaintiff’s Motion for Preliminary Injunction as January 1, 2021, and to set the

deadline for the Plaintiff’s Reply memoranda in support of their Motion as January 4, 2021. The

parties further respectfully request that any hearing the Court wishes to have on the Motion be

set between January 5 and January 8, 2021, as the rule at issue currently is set to take effect on

January 11, 2020.. The reasons for the Stipulation and Motion are:

       1.      Under the deadlines provided by Local Rule 65.1(c), Defendants’ response is due

on Tuesday, December 29, 2020.

       2.      The parties agree that the rule at issue here is complex and lengthy. The parties

further agree that additional briefing time is warranted given the holidays on December 24 and

25, 2020 that fall during the Government’s response period.

       3.      The parties therefore stipulate and jointly move that the Court enter an order (1)

extending Defendants’ time to file their Opposition to Plaintiff’s Motion for Preliminary

Injunction to January 1, 2021; (2) setting Plaintiff’s deadline for filing their Reply memoranda in

support of their Motion as January 4, 2021; and (3) scheduling a hearing for a day and time
          Case 1:20-cv-03764-TSC Document 7 Filed 12/23/20 Page 2 of 3




between January 5 and January 8, 2021.

                                            Respectfully submitted,

Dated: December 23, 2020                    /s/ Christina P. Greer
                                            CHRISTINA P. GREER
                                            Senior Litigation Counsel
                                            Office of Immigration Litigation
                                            U.S. Department of Justice, Civil Division
                                            P.O. Box 878, Ben Franklin Station
                                            Washington, DC 20044
                                            Tel.: 202-598-8770
                                            Email: christina.p.greer@usdoj.gov

                                            Attorney for Defendants


                                              /s/ Ana C. Reyes
                                            Ana C. Reyes (D.C. Bar No. 477354)
                                            Melinda K. Johnson (D.C. Bar No. 1620229)
                                            Emma J. Nino1
                                            WILLIAMS & CONNOLLY LLP
                                            725 Twelfth Street, NW
                                            Washington, DC 20005
                                            Tel: (202) 434-5000
                                            Fax: (202) 434-5029
                                            areyes@wc.com

                                            Attorneys for Plaintiff




1
 Certification to practice pursuant to LCvR 83.2(g) to be submitted; practice supervised by D.C.
Bar members pursuant to D.C. Court of Appeals Rule 49(c)(8).
          Case 1:20-cv-03764-TSC Document 7 Filed 12/23/20 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


HUMAN RIGHTS FIRST,

               Plaintiff,

               v.                                            Case No.: 1:20-cv-03764-TSC

CHAD F. WOLF, et al.,

               Defendants.


                                     PROPOSED ORDER

       For the reasons set forth in the parties’ Stipulation and Joint Motion to Extend Time for

Briefing on Plaintiff’s Motion for Preliminary Injunction, the motion is hereby GRANTED.

       Defendants’ time to file their Opposition to Plaintiff’s Motion for Preliminary Injunction

is hereby extended to January 1, 2021; Defendants’ time to file their Reply memoranda in

support of their Motion for Preliminary Injunction is set for January 4, 2021; and a hearing is

scheduled for _______________________________________.




       ENTERED this ___ day of December, 2020                ________________________
                                                             United States District Judge
